MEMORANDUM **
Lorraine Althea Wells appeals pro se from the Bankruptcy Appellate Panel’s (“BAP”) order dismissing her appeal for failing to comply with the Federal Rules of Bankruptcy Procedure, the Federal Rules of Appellate Procedure, and the BAP Rules. We have jurisdiction pursuant to 28 U.S.C. § 158(d). We review for an abuse of discretion the BAP decision dismissing the appeal for non-compliance with non-jurisdictional bankruptcy procedural requirements. See Sierra Switchboard Co. v. Westinghouse Elec. Corp., 789 F.2d 705, 706-07 (9th Cir.1986). We affirm for the reasons stated in the BAP’s order dismissing the appeal filed January 19, 2000.
Creditor Jack Scace’s motion to file an amicus curiae brief is denied.
*545Wells’ “Jury Demand No Oral Argument” motion filed October 4, 2000 is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.